—Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered August 30, 1995, convicting defendant, upon his plea of guilty, of attempted criminal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 2 to 4 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. After quickly responding to a radio transmission that gunshots had been fired and observing defendant suddenly dart out of a crowd in an apparent effort to evade the police, the officers *535properly asked him to step over to their car (see, People v Bellamy, 228 AD2d 230, lv denied 88 NY2d 990). Upon defendant’s flight, the police acquired reasonable suspicion justifying pursuit (People v Salva, 228 AD2d 344, lv denied 89 NY2d 867; People v Blackwell, 206 AD2d 300, appeal dismissed 85 NY2d 851), and thus, defendant’s abandonment of a handgun was not the product of any unlawful police action. Concur — Milonas, J. P., Nardelli, Mazzarelli and Andrias, JJ.